

116 HR 2044 IH: Smart Building Acceleration Act
U.S. House of Representatives
2019-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2044IN THE HOUSE OF REPRESENTATIVESApril 3, 2019Mr. Welch (for himself and Mr. Kinzinger) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Transportation and Infrastructure, and Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo accelerate smart building development, and for other purposes.
	
 1.Short titleThis Act may be cited as the Smart Building Acceleration Act. 2.FindingsCongress finds that—
 (1)the building sector uses more than 40 percent of the energy of the United States; (2)emerging building energy monitoring and control technologies are enabling a transition of the building sector to smart buildings that have dramatically reduced energy use and improved quality of service to occupants;
 (3)an analysis of select private-sector smart buildings by the Department of Energy would document the costs and benefits of the emerging technologies, promote the adoption of the technologies, and accelerate the transition to the technologies;
 (4)with over 400,000 buildings, the Federal Government is the largest building owner in the United States; and
 (5)the Federal Government can also accelerate the transition to smart building technologies by demonstrating and evaluating emerging smart building technologies using existing programs and funding to showcase selected Federal smart buildings.
 3.DefinitionsIn this Act: (1)DepartmentThe term Department means the Department of Energy.
 (2)ProgramThe term program means the Federal Smart Building Program established under section 4(a). (3)SecretaryThe term Secretary means the Secretary of Energy.
 (4)Smart buildingThe term smart building means a building, or collection of buildings, with an energy system that— (A)is flexible and automated;
 (B)has extensive operational monitoring and communication connectivity, allowing remote monitoring and analysis of all building functions;
 (C)takes a systems-based approach in integrating the overall building operations for control of energy generation, consumption, and storage;
 (D)communicates with utilities and other third-party commercial entities, if appropriate; (E)protects the health and safety of occupants and workers; and
 (F)is cybersecure. (5)Smart building acceleratorThe term smart building accelerator means an initiative that is designed to demonstrate specific innovative policies and approaches—
 (A)with clear goals and a clear timeline; and (B)that, on successful demonstration, would accelerate investment in energy efficiency.
 (6)Internet of things technology solutionThe term internet of things technology solution means a solution that improves energy efficiency and predictive maintenance through cutting edge technologies that utilize internet connected technologies including sensors, intelligent gateways, and security embedded hardware.
			4.Federal smart building program
 (a)EstablishmentNot later than 1 year after the date of enactment of this Act, the Secretary shall, in consultation with the Administrator of General Services, establish a program to be known as the Federal Smart Building Program—
 (1)to implement smart building technology; and (2)to demonstrate the costs and benefits of smart buildings.
				(b)Selection
 (1)In generalThe Secretary shall coordinate the selection of not fewer than 1 building from among each of several key Federal agencies, as described in subsection (d), to compose an appropriately diverse set of smart buildings based on size, type, and geographic location.
 (2)Inclusion of commercially operated buildingsIn making selections under paragraph (1), the Secretary may include buildings that are owned by the Federal Government but are commercially operated.
 (c)TargetsNot later than 18 months after the date of enactment of this Act, the Secretary shall establish targets for the number of smart buildings to be commissioned and evaluated by key Federal agencies by 3 years and 6 years after the date of enactment of this Act.
 (d)Federal agency describedThe key Federal agencies referred to subsection (b)(1) shall include buildings operated by— (1)the Department of the Army;
 (2)the Department of the Navy; (3)the Department of the Air Force;
 (4)the Department; (5)the Department of the Interior;
 (6)the Department of Veterans Affairs; and (7)the General Services Administration.
 (e)RequirementIn implementing the program, the Secretary shall leverage existing financing mechanisms including energy savings performance contracts, utility energy service contracts, and annual appropriations.
 (f)EvaluationUsing the guidelines of the Federal Energy Management Program relating to whole-building evaluation, measurement, and verification, the Secretary shall evaluate the costs and benefits of the buildings selected under subsection (b), including an identification of—
 (1)which advanced building technologies— (A)are most cost-effective; and
 (B)show the most promise for— (i)increasing building energy savings;
 (ii)increasing service performance to building occupants; (iii)reducing environmental impacts; and
 (iv)establishing cybersecurity; and (2)any other information the Secretary determines to be appropriate.
 (g)AwardsThe Secretary may expand awards made under the Federal Energy Management Program and the Better Building Challenge to recognize specific agency achievements in accelerating the adoption of smart building technologies.
			5.Survey of private sector smart buildings
 (a)SurveyThe Secretary shall conduct a survey of privately owned smart buildings throughout the United States, including commercial buildings, laboratory facilities, hospitals, multifamily residential buildings, and buildings owned by nonprofit organizations and institutions of higher education.
 (b)SelectionFrom among the smart buildings surveyed under subsection (a), the Secretary shall select not fewer than 1 building each from an appropriate range of building sizes, types, and geographic locations.
 (c)EvaluationUsing the guidelines of the Federal Energy Management Program relating to whole-building evaluation, measurement, and verification, the Secretary shall evaluate the costs and benefits of the buildings selected under subsection (b), including an identification of—
 (1)which advanced building technologies and systems— (A)are most cost-effective; and
 (B)show the most promise for— (i)increasing building energy savings;
 (ii)increasing service performance to building occupants; (iii)reducing environmental impacts; and
 (iv)establishing cybersecurity; and (2)any other information the Secretary determines to be appropriate.
				6.Leveraging existing programs
 (a)Better building challengeAs part of the Better Building Challenge of the Department, the Secretary, in consultation with major private sector property owners, shall develop smart building accelerators to demonstrate innovative policies and approaches that will accelerate the transition to smart buildings in the public, institutional, and commercial buildings sectors.
			(b)Research and development
 (1)In generalThe Secretary shall conduct research and development to address key barriers to the integration of advanced building technologies and to accelerate the transition to smart buildings.
 (2)InclusionThe research and development conducted under paragraph (1) shall include research and development on—
 (A)achieving whole-building, systems-level efficiency through smart system and component integration; (B)improving physical components, such as sensors and controls, to be adaptive, anticipatory, and networked;
 (C)reducing the cost of key components to accelerate the adoption of smart building technologies; (D)data management, including the capture and analysis of data and the interoperability of the energy systems;
 (E)protecting against cybersecurity threats and addressing security vulnerabilities of building systems or equipment;
 (F)business models, including how business models may limit the adoption of smart building technologies and how to support transactive energy;
 (G)integration and application of combined heat and power systems and energy storage for resiliency; (H)characterization of buildings and components;
 (I)consumer and utility protections; (J)continuous management, including the challenges of managing multiple energy systems and optimizing systems for disparate stakeholders;
 (K)integration of internet of things technology solutions, including measures to increase water and energy efficiency, improve water quality, support real-time utility management, and enable actionable analytics and predictive maintenance to improve building systems long-term viability; and
 (L)other areas of research and development, as determined appropriate by the Secretary. 7.ReportNot later than 2 years after the date of enactment of this Act, and every 2 years thereafter until a total of 3 reports have been made, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Energy and Commerce and the Committee on Science, Space, and Technology of the House of Representatives a report on—
 (1)the establishment of the Federal Smart Building Program and the evaluation of Federal smart buildings under section 4;
 (2)the survey and evaluation of private sector smart buildings under section 5; and (3)any recommendations of the Secretary to further accelerate the transition to smart buildings.
			